ACCEPTED
                                                                                         03-15-00232-CR
                                                                                                 8270695
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   12/16/2015 4:02:36 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-15-00232-CR

ALICIA NICOLE PEREZ                       §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                          §                       AUSTIN, TEXAS
v.                                        §         DISTRICT 12/16/2015
                                                              COURT4:02:36
                                                                         OF PM
                                          §                      JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS  Clerk


                         STATE’S ANDERS RESPONSE

Dear Mr. Jeffrey D. Kyle, Clerk of the Honorable Third District Court of Appeals:

      Please accept and allow this letter to serve as the State’s Response to the

Appellant’s Brief – filed on or about November 16, 2015 – pursuant to Anders v.

California, 386 U.S. 738, rehg. den’d, 388 U.S. 924 (1967).

      Having received Appellant’s Anders brief, the State does not intend to file a

brief in response at this time. However, the State respectfully reserves its right to

file a response should Appellant file a non-Anders brief at any point in time prior

to the conclusion of this appeal.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         1
                       CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Anders

Response has been delivered to Appellant ALICIA NICOLE PEREZ’s attorney in

this matter:

      Susan Schoon
      susan@schoonlawfirm.com
      200 N. Seguin Avenue
      New Braunfels, TX 78130
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address this 16th day of

December, 2015.

                                            /s/ Joshua D. Presley
                                            Joshua D. Presley




                                        2